Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160285                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160285
                                                                    COA: 343547
                                                                    Kent CC: 17-000001-FC
  JAVIER CANO-MONARREZ,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals as
  to the scoring of Offensive Variable (OV) 17, and we REMAND this case to the Kent
  Circuit Court for resentencing. The prosecuting attorney has conceded that the trial court
  erred in scoring OV 17, MCL 777.47. Because correcting the OV score would change
  the applicable guidelines range, resentencing is required. People v Francisco, 474 Mich
  82 (2006). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2020
           a0204
                                                                               Clerk